UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) November 4, 2013 ROCK-TENN COMPANY (Exact name of registrant as specified in its charter) Georgia 001-12613 62-0342590 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 504 Thrasher Street, Norcross, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (770) 448-2193 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On November 5, 2013, Rock-Tenn Company will host its quarterly conference call to discuss its financial results for the fourth quarter of fiscal 2013 and other topics that may be raised during the discussion.The presentation to be used in connection with the conference call is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (c)Exhibits Fiscal Year 2013 4th Quarter Earnings Conference Call Presentation(furnished pursuant to Item 2.02) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROCK-TENN COMPANY (Registrant) Date:November 4, 2013 By /s/ Robert B. McIntosh Name: Robert B. McIntosh Title:Executive Vice President, General Counsel and Secretary INDEX TO EXHIBITS Exhibit Number and Description Fiscal Year 2013 4th Quarter Earnings Conference Call Presentation(furnished pursuant to Item 2.02)
